Judgment, Supreme Court, New York County (Debra A. James, J.), entered February 3, 2006, dismissing the complaint, and bringing up for review an order, same court and Justice, entered January 19, 2006, which granted defendants’ motion for summary judgment, unanimously affirmed, with costs. Appeal from the aforesaid order unanimously dismissed, without costs, as subsumed in the appeal from the ensuing judgment.
Defendant doctors established their prima facie entitlement to summary judgment based on their affidavits that the treatment of plaintiffs mares was consistent with accepted veterinary practice. Plaintiffs conclusory allegations of malpractice, unsupported by competent evidence tending to establish the es*239sential elements of his claim, were insufficient to defeat defendants’ motion (see Alvarez v Prospect Hosp., 68 NY2d 320, 324-325 [1986]). Concur—Friedman, J.P., Marlow, Sullivan, Nardelli and Gonzalez, JJ.